Title: General Orders, 30 September 1778
From: Washington, George
To: 


          
            Head-Quarters Frederick’sburgh Septr 30th 1778.
            Parole Manchester—C. Signs Morocco. Mendon.
            
          
          In future the Captains and Commanding Officers of Companies are allways to insert in their Muster-Rolls the time when the sick absent and those on Furlough left their Companies—No man is to be borne on the Muster-Roll before he has joined his Company.
          
          
          
          The General Court Martial whereof Major General Lincoln is President will assemble tomorrow morning nine ôClock at the Presidents quarters and sit at such Place as he shall appoint for the trial of Major General Schuyler—Coll Johnson is appointed a Member of the Court vice Colonel Wyllys who is sick—All Evidences and persons concerned will attend.
          The General Court-Martial whereof Colonel Humpton is President is dissolved.
        